Per Curiam:
Order appealed from, canceling appellant’s notice of attorney’s lien in eminent domain proceeding, modified by striking therefrom in the recital of what was made to appear to the court the words “ that the services of the said William F. Burrough in this proceeding were of no value and,” and the words in the same sentence “or to any compensation herein,” and by inserting a clause to the effect that the order is without prejudice to the right of the attorney to bring an action, or actions to recover for his services in the proceeding, and as thus modified affirmed, without costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in opinion and as modified affirmed, without costs. Order to be settled on notice.